DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/04/2022.
Election/Restrictions
Claims 1-18 are allowable. The restriction requirement among Species IA and Species IB, as set forth in the Office action mailed on 06/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2021 is withdrawn.  Claims 1 and 15, directed to Species IB are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a process of forming a high electron mobility transistor comprising a heterojunction and implanting H+ ions or He+ ions into an implant region that includes at least a portion of a region of the workpiece between a source region and a gate region of the high electron mobility transistor, wherein the implanting the H+ ions or the He+ ions 
The search of the prior art does not disclose or reasonably suggest a process of forming a high electron mobility transistor comprising a heterojunction and implanting H+ ions or He+ ions into an implant region to form crystal defects within the high electron mobility transistor, wherein the crystal defects form a leakage path across the heterojunction, and the implant region includes at least the source region in combinations with other claim limitations as required by claim 15.
The dependent claims 2-14 and 16-18 are allowable by virtue of the dependence upon the claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891